DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 5,620,779 to Levy.
Regarding Claims 1, 4-9 and 22-24
	Levy teaches a nonwoven sheet extending in a longitudinal direction and a lateral direction comprising a first zone of reinforcement in which fibers are bonded together in an adhesive free manner in a reinforcing pattern comprising a plurality of geometric shapes of discrete elements extending over the entire length of the longitudinal direction and over a first width strictly less than the width of the sheet in the lateral direction (Levy, abstract, fig. 10-17). Levy further teaches a second and third reinforcement zone laterally adjacent to the first and a second non-reinforced zone respectively and comprising a third and fifth width strictly less than the width of the sheet (Id.). Levy teaches that said geometric shapes are arranged in such a manner that any straight line extending in the lateral direction intersects at least one shape (Id). Levy teaches that the first zone of reinforcement is formed on exactly one sheet having an exposed top surface and bottom surface (Id., column 4, lines 15-16).  Levy teaches a first non-reinforced zone laterally adjacent to the first zone of reinforcement (Id.). Levy appears to teach that the bonding percentage in the first zone of reinforcement is greater than 15% and less than 90%, and the width of the first zone of reinforcement represents less than 80% of the width of the sheet (Id). Levy teaches that the nonwoven may be carded (Id., column 2, lines 26-31). 
Levy teaches that the second width (width of nonreinforced zone) is at least 30% of the width between bonds, which is equivalent to being 43% or more of the first width (width of the reinforcing zone) which overlaps the claimed range of being greater than the first width. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding the elongation of the reinforced zone being less than the elongation of the non-reinforced zone, and specifically at least 5% less when subjected to a stress of 5N, although the prior art does not disclose the elongation of each zone, the claimed properties are deemed to naturally flow from the structure in the prior art since the Levy reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding Claim 23
	Levy does not appear to teach that the second non-reinforced zone comprises a fourth width that is less than the second width. However, Levy teaches that multiple widths of non-reinforced zones may be used, so long as each width of non-reinforced zone is no less than 0.3 the width of the unit width (width of non-reinforcing zone + corresponding reinforcing zone). It would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional pattern bonded non-woven based on the totality of the teachings of Levy.
	Alternatively, regarding additional zones of reinforcement and non-reinforcement, the designation of a “zone” is arbitrary and therefore the core portion of Levy comprises as few or as many zones as desired. For example, the nonwoven sheet could be divided into multiple parallel zones which meets the claimed limitations and since no structural difference between each zone is claimed. 

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. Applicant argues that the Levy does not simultaneously meet the limitations of “any lateral straight line intersects at least one of said shapes” and “the sheet includes a non-reinforced zone having a width that is larger than a width of the reinforced zone.” Examiner respectfully disagrees. The invention of Levy is not solely limited to the pattern of fig. 12. Levy i teaches that the pattern may be offset by 5 degrees which would necessarily result in the claimed limitations (Levy, column 5, lines 13-22).  

    PNG
    media_image1.png
    520
    512
    media_image1.png
    Greyscale

	Additionally, the picture is only an approximate representation of the intended pattern as can be clearly seen by a comparison between the ratios stated below the figure and the actual observed ratios depicted in the drawing. In fact, Fig. 2 demonstrates the reality of this embodiment wherein the pattern results in the claimed limitation of “any lateral straight line intersects at least one of said shapes” even without rotation of the pattern.
	Furthermore, even if it were the case that the embodiments of Fig. 2, Fig. 12 or any other conceivable arrangement did not meet the limitations of the claimed invention, the fabric of Levy is further stretched as seen in Fig. 3, resulting in an even more concrete example of an embodiment which meets the claimed limitation. All of the bond patterns of Levy are further stretched up to 140% of the original length, altering the aspect ratio accordingly (Levy, column 5, lines 54-62). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786